Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-13-00547-CV

              Rosemarie F. O’KEEFE and Thomas Revard Thiel,
                               Appellants

                                       v.

          Mary Martha Meek MCNELIS and Sean Brandon McNelis,
                              Appellees

          From the 225th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2013-CI-02904
            Honorable Barbara Hanson Nellermoe, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED January 14, 2015.


                                        _________________________________
                                        Rebeca C. Martinez, Justice